MacLEAN, J.
In his answer defendant sets up a counterclaim for th'e conversion of certain securities promised by the plaintiff to be carried for the defendant “in consideration of certain services there*967tofore rendered to the plaintiff by the defendant.” The plaintiff, having admitted the promise to carry, and set up that the consideration was merely friendship, asked an order for a bill of particulars of the certain services rendered, with values, which was granted by the learned justice, in the exercise of whose discretion, under the very comprehensive character of the language of section 531, Code Civ. Proc., to prevent needless preparation, this court will not interfere. Spitz v. Heinze, 77 App. Div. 317, 319, 79 N. Y. Supp. 187; Smith v. Johnston, 22 N. Y. St. Rep. 593, 594, 5 N. Y. Supp. 128.
Order affirmed, with .costs and disbursements. All concur.